
	
		II
		109th CONGRESS
		2d Session
		S. 3659
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2006
			Ms. Snowe (for herself
			 and Mr. Kerry) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To reauthorize and improve the women's
		  small business ownership programs of the Small Business Administration, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Women's Small Business
			 Ownership Programs Act of 2006.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Office of Women’s Business Ownership.
					Sec. 3. Women’s Business Center Program.
					Sec. 4. National Women’s Business Council.
					Sec. 5. Interagency Committee on Women’s Business
				Enterprise.
					Sec. 6. Preserving the independence of the National Women’s
				Business Council.
				
			2.Office of
			 Women’s Business OwnershipSection 29(g) of the
			 Small Business Act (15 U.S.C. 656(g))
			 is amended—
			(1)in paragraph
			 (2)—
				(A)in subparagraph
			 (B)(i), by striking “in the areas” and all that follows through the end of
			 subclause (I), and inserting the following: “to address issues concerning
			 management, operations, manufacturing, technology, finance, retail and product
			 sales, international trade, and other disciplines required for—
					
						(I)starting, operating, and growing a
				small business concern;
						;
				and
				(B)in subparagraph
			 (C), by inserting before the period at the end the following: , the
			 National Women’s Business Council, and any association of women’s business
			 centers ; and
				(2)by adding at the
			 end the following:
				
					(3)Programs and
				services for women-owned small businessesThe Assistant
				Administrator, in consultation with the National Women’s Business Council, the
				Interagency Committee on Women’s Business Enterprise, and 1 or more
				associations of women’s business centers, shall develop programs and services
				for women-owned businesses (as defined in section 408 of the Women’s Business
				Ownership Act of 1988 (15 U.S.C. 631 note)) in business areas, which may
				include—
						(A)manufacturing;
						(B)technology;
						(C)professional
				services;
						(D)retail and
				product sales;
						(E)travel and
				tourism;
						(F)international
				trade; and
						(G)Federal
				Government contract business development.
						(4)TrainingThe
				Administrator shall provide annual programmatic and financial oversight
				training for women’s business ownership representatives and district office
				technical representatives of the Administration to enable representatives to
				carry out their responsibilities under this section.
					(5)Grant program
				improvementThe Administrator shall improve the women’s business
				center grant proposal process and the programmatic and financial oversight
				process by—
						(A)providing notice
				to the public of each women’s business center grant announcement for an initial
				and renewal grant, not later than 6 months before awarding such grant;
						(B)providing notice
				to grant applicants and recipients of program evaluation criteria, not later
				than 12 months before any such evaluation;
						(C)reducing
				paperwork and reporting requirements for grant applicants and
				recipients;
						(D)standardizing the
				oversight and review process of the Administration; and
						(E)providing to each
				women’s business center, not later than 30 days after the completion of a site
				visit at that center, a copy of site visit reports and evaluation reports
				prepared by district office technical representatives or Administration
				officials.
						.
			3.Women’s Business
			 Center Program
			(a)Women’s
			 Business Center Grants ProgramSection 29 of the
			 Small Business Act (15 U.S.C. 656) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraphs (2), (3), and (4), as paragraphs (3), (4), and (5), respectively;
			 and
					(B)by inserting
			 after paragraph (1) the following:
						
							(2)the term
				association of women’s business centers means an organization that
				represents not fewer than 30 percent of the women’s business centers that are
				participating in a program under this section, and whose primary purpose is to
				represent women’s business centers;
							;
				and
					(2)by striking
			 subsections (b) through (f) and inserting the following:
					
						(b)Grants
				Authorized
							(1)In
				general
								(A)IssuanceThe
				Administrator may award initial and renewal grants of not more than $150,000
				per year, which shall be known as women’s business center
				grants, to private nonprofit organizations to conduct projects for the
				benefit of small business concerns owned and controlled by women.
								(B)RenewalsAt
				the end of the initial 4-year grant period, and every 3 years thereafter, the
				grant recipient may apply to renew the grant in accordance with this subsection
				and subsection (e)(2).
								(C)Equal
				allocationsIn the event that the Administration has insufficient
				funds to provide grants of $150,000 for each eligible women’s business center,
				available funds shall be allocated equally to eligible centers, unless any
				center requests a lower amount than the allocable amount.
								(2)Cooperative
				agreement authority
								(A)In
				generalThe Administrator may enter into Federal cooperative
				agreements with grant recipients under this subsection to perform the services
				described under paragraph (3), only to the extent and in the amount provided by
				appropriated funds.
								(B)Termination
									(i)In
				generalIf any grant recipient under this subsection does not
				fulfill its grant obligations, after advanced notification, during the period
				of the grant, the Administrator may terminate the grant.
									(ii)ExceptionNotwithstanding
				a violation by a grant recipient of a grant obligation under this subsection,
				the Administrator may continue to fund the grant, if the grant recipient is
				making a good faith effort to comply with such obligation.
									(3)Use of
				fundsGrants awarded under this subsection may be used to provide
				training and counseling in the areas of—
								(A)pre-business,
				business startup, and business operations;
								(B)financial
				planning assistance;
								(C)procurement
				assistance;
								(D)management
				assistance;
								(E)marketing
				assistance; and
								(F)international
				trade.
								(4)Matching
				requirement
								(A)Women’s
				business center grantsAs a condition of receiving financial
				assistance under this subsection, the grant recipient shall agree to obtain,
				after its application has been approved and notice of award has been issued,
				cash contributions from non-Federal sources as follows:
									(i)In the first and
				second years, 1 non-Federal dollar for each 2 Federal dollars provided under
				the 4-year grant.
									(ii)In the third and
				fourth years, 1 non-Federal dollar for each Federal dollar provided under the
				4-year grant.
									(iii)In each renewal
				period, 1 non-Federal dollar for each Federal dollar provided under the 3-year
				grant.
									(B)Form of
				non-federal contributionsNot more than 1/2
				of the non-Federal sector matching assistance may be in the form of in-kind
				contributions that are budget line items only, including office equipment and
				office space.
								(C)Failure to
				obtain non-federal funding
									(i)Advance
				disbursementsIf any grant recipient fails to obtain the required
				non-Federal contribution during any project year, it shall not be eligible for
				advance disbursements under subparagraph (D) during the remainder of that
				project year.
									(ii)Ability to
				obtain non-federal fundingBefore approving assistance to a grant
				recipient that has failed to obtain the required non-Federal contribution for
				any other projects under this Act, the Administrator shall require the grant
				recipient to certify that it will be able to obtain the requisite non-Federal
				funding and enter a written finding setting forth the reasons for making such
				determination.
									(D)Form of federal
				contributionsThe financial assistance authorized under this
				subsection may be made by grant or cooperative agreement and may contain such
				provisions, as necessary, to provide for payments in lump sum or installments,
				and in advance or by way of reimbursement. The Administrator may disburse not
				more than 25 percent of the Federal share awarded to a grant recipient for each
				year after notice of the award has been issued and before the non-Federal
				sector matching funds are obtained.
								(5)Application for
				an initial grantEach organization desiring an initial grant
				under this subsection, shall submit to the Administrator an application that
				contains—
								(A)a certification
				that the applicant—
									(i)is a private
				nonprofit organization;
									(ii)has designated
				an executive director or program manager, who may be compensated from grant
				funds or other sources, to manage the center; and
									(iii)as a condition
				of receiving a grant under this subsection, agrees—
										(I)to receive a site
				visit as part of the final selection process;
										(II)to undergo an
				annual programmatic and financial examination; and
										(III)to the maximum
				extent practicable, to remedy any problems identified pursuant to the site
				visit or examination under subclauses (I) and (II);
										(B)information
				demonstrating that the applicant has the ability and resources to meet the
				needs of the market to be served by the women’s business center site for which
				an initial grant is sought, including the ability to comply with the matching
				requirement under paragraph (4);
								(C)information
				relating to assistance to be provided by the women’s business center site for
				which an initial grant is sought in the area in which the site is
				located;
								(D)information
				demonstrating the effective experience of the applicant in—
									(i)conducting
				financial, management, and marketing assistance programs, as described under
				paragraph (3), which are designed to teach or upgrade the business skills of
				women who are business owners or potential business owners;
									(ii)providing
				training and services to a representative number of women who are both socially
				and economically disadvantaged; and
									(iii)using resource
				partners of the Administration and other entities, such as universities;
									(E)a 4-year plan
				that projects the ability of the women’s business center site for which an
				initial grant is sought—
									(i)to serve women
				who are business owners or potential owners in the future by improving training
				and counseling activities; and
									(ii)to provide
				training and services to a representative number of women who are both socially
				and economically disadvantaged; and
									(F)any additional
				information that the Administrator may reasonably require.
								(6)Review and
				approval of applications for an initial grant
								(A)In
				generalThe Administrator shall—
									(i)review each
				application submitted under paragraph (5), based on the information described
				in such paragraph and the criteria set forth under subparagraph (B) of this
				paragraph; and
									(ii)as part of the
				final selection process, conduct a site visit at each women’s business center
				for which an initial grant is sought.
									(B)Selection
				criteria
									(i)In
				generalThe Administrator shall evaluate applicants in accordance
				with predetermined selection criteria that shall be stated in terms of relative
				importance. Such criteria and their relative importance shall be made publicly
				available and stated in each solicitation for applications made by the
				Administrator.
									(ii)Required
				criteriaThe selection criteria for an initial grant under clause
				(i) shall include—
										(I)the experience of
				the applicant in conducting programs or ongoing efforts designed to teach or
				upgrade the business skills of women who are business owners or potential
				owners;
										(II)the ability of
				the applicant to commence a project within a minimum amount of time;
										(III)the ability of
				the applicant to provide training and services to a representative number of
				women who are both socially and economically disadvantaged; and
										(IV)the location for
				the women’s business center site proposed by the applicant.
										(C)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this paragraph for not less than 7 years.
								(7)Application for
				a renewal grantEach organization desiring a renewal grant under
				this subsection, shall submit to the Administrator, not later than 3 months
				before the expiration of an existing grant under this subsection, an
				application that contains—
								(A)a certification
				that the applicant—
									(i)is a private
				nonprofit organization;
									(ii)has designated
				an executive director or program manager to manage the center; and
									(iii)as a condition
				of receiving a grant under this subsection, agrees—
										(I)to receive a site
				visit as part of the final selection process;
										(II)to submit, for
				the preceding 2 years, annual programmatic and financial examination reports or
				certified copies of the applicant’s compliance supplemental audits under OMB
				Circular A–133; and
										(III)to the maximum
				extent practicable, to remedy any problems identified pursuant to the site
				visit or examination under subclauses (I) and (II);
										(B)information
				demonstrating that the applicant has the ability and resources to meet the
				needs of the market to be served by the women’s business center site for which
				a renewal grant is sought, including the ability to comply with the matching
				requirement under paragraph (4);
								(C)information
				relating to assistance to be provided by the women’s business center site for
				which a renewal grant is sought in the area in which the site is
				located;
								(D)information
				demonstrating the utilization of resource partners of the Administration and
				other entities;
								(E)a 3-year plan
				that projects the ability of the women’s business center site for which a
				renewal grant is sought—
									(i)to serve women
				who are business owners or potential owners in the future by improving training
				and counseling activities; and
									(ii)to provide
				training and services to a representative number of women who are both socially
				and economically disadvantaged; and
									(F)any additional
				information that the Administrator may reasonably require.
								(8)Review and
				approval of applications for a renewal grant
								(A)In
				generalThe Administrator shall—
									(i)review each
				application submitted under paragraph (7), based on the information described
				in such paragraph and the criteria set forth under subparagraph (B) of this
				paragraph; and
									(ii)as part of the
				final selection process, conduct a site visit at each women’s business center
				for which a renewal grant is sought.
									(B)Selection
				criteriaThe Administrator shall evaluate applicants in
				accordance with predetermined selection criteria that shall be stated in terms
				of relative importance. Such criteria and their relative importance shall be
				made publicly available and stated in each solicitation for applications made
				by the Administrator.
								(C)Conditions for
				continued fundingIn determining whether to renew a grant or
				cooperative agreement with a women’s business center, the Administrator—
									(i)shall consider
				the results of the most recent evaluation of the center, and, to a lesser
				extent, previous evaluations; and
									(ii)may withhold
				such renewal, if the Administrator determines that the center has failed to
				provide the information required to be provided under this subsection, or the
				information provided by the center is inadequate.
									(D)Continuing
				grant and cooperative agreement authority
									(i)In
				generalThe authority of the Administrator to enter into grants
				or cooperative agreements under this subsection shall be in effect for each
				fiscal year only to the extent and in the amounts as are provided in advance in
				appropriations Acts.
									(ii)RenewalAfter
				the Administrator has entered into a grant or cooperative agreement with any
				women’s business center under this subsection, the Administrator shall not
				suspend, terminate, or fail to renew or extend any such grant or cooperative
				agreement, unless the Administrator provides the center with written
				notification setting forth the reasons therefore and affords the center an
				opportunity for a hearing, appeal, or other administrative proceeding under
				chapter 5 of title 5, United States Code.
									(E)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this paragraph for not less than 7 years.
								(9)Data
				collectionConsistent with the annual report to Congress under
				subsection (g), each women’s business center site that is awarded an initial or
				renewal grant under this subsection shall collect information relating
				to—
								(A)the number of
				individuals counseled or trained;
								(B)the number of
				hours of counseling provided;
								(C)the number of
				workshops conducted;
								(D)the number of
				startup small business concerns formed; and
								(E)the number of
				jobs created or maintained at assisted small business concerns.
								(10)Privacy
				requirements
								(A)In
				generalA women’s business center may not disclose the name,
				address, or telephone number of any individual or small business concern
				receiving assistance under this subsection without the consent of such
				individual or small business concern, unless—
									(i)the Administrator
				is ordered to make such a disclosure by a court in any civil or criminal
				enforcement action initiated by a Federal or State agency; or
									(ii)the
				Administrator considers such a disclosure to be necessary for the purpose of
				conducting a financial audit of a women’s business center, but a disclosure
				under this clause shall be limited to the information necessary for such
				audit.
									(B)Administration
				use of informationThis subsection shall not—
									(i)restrict
				Administration access to program activity data; or
									(ii)prevent the
				Administration from using client information (other than the information
				described in subparagraph (A)) to conduct client surveys.
									(C)RegulationsThe
				Administrator shall issue regulations to establish standards for requiring
				disclosures during a financial audit under subparagraph (A)(ii).
								(11)Transition
				rules
								(A)In
				generalNotwithstanding any other provision of law, a grant or
				cooperative agreement that was awarded as an eligible sustainability grant,
				from amounts appropriated for fiscal year 2006, to operate a women’s business
				center, shall remain in full force and effect under the terms, and for the
				duration, of such agreement, subject to the grant limitation in paragraph
				(1).
								(B)ExtensionIf
				the sustainability grant under subparagraph (A) is scheduled to expire not
				later than June 30, 2007, a 1-year extension shall be granted without any
				interruption of funding, subject to the grant limitation in paragraph
				(1).
								(C)Effect on
				certain existing projects and renewal authorityA project being
				conducted by a women’s business center under this subsection on the day before
				the date of enactment of the Women's Small
				Business Ownership Programs Act of 2006—
									(i)as a 5-year
				project, shall remain in full force and effect under the terms and for the
				duration of that agreement; and
									(ii)shall be
				eligible to apply for a 3-year renewal grant funded at a level equal to not
				more than $150,000 per year.
									(12)Coordination
				of servicesSmall business development centers and women's
				business centers shall, to the extent possible, coordinate services to avoid
				duplication of programmatic efforts.
							(c)Associations of
				Women’s Business Centers
							(1)RecognitionThe
				Administrator shall recognize the existence and activities of any association
				of women’s business centers established to address matters of common
				concern.
							(2)ConsultationThe
				Administrator shall consult with each association of women’s business centers
				to develop—
								(A)a training
				program for the staff of the women’s business centers and the Administration;
				and
								(B)recommendations
				to improve the policies and procedures for governing the general operations and
				administration of the Women’s Business Center Program, including grant program
				improvements under subsection
				(e)(5).
								.
				(b)Conforming
			 AmendmentsSection 29 of the Small
			 Business Act (15 U.S.C. 656) is amended—
				(1)by redesignating
			 subsections (g), (h), (i), (j), and (k) as subsections (d), (e), (f), (g), and
			 (h), respectively;
				(2)in subsection
			 (e)(2), as redesignated by paragraph (1) of this subsection, by striking
			 to award a contract (as a sustainability grant) under subsection (l)
			 or;
				(3)in subsection
			 (g)(1), as redesignated by paragraph (1) of this subsection, by striking
			 The Administration and inserting Not later than November
			 1st of each year, the Administrator;
				(4)in subsection
			 (h), as redesignated by paragraph (1) of this subsection—
					(A)by striking
			 paragraphs (1) and (2) and inserting the following:
						
							(1)In
				generalThere are authorized to be appropriated to the
				Administration to carry out this section, to remain available until
				expended—
								(A)$16,500,000 for
				fiscal year 2007, of which $500,000 may be used to provide supplemental
				sustainability grants to women’s business centers, except that no such center
				may receive more than a total of $125,000 in grant funding for the grant period
				beginning on July 1, 2006 and ending on June 30, 2007;
								(B)$17,000,000 for
				fiscal year 2008; and
								(C)$17,500,000 for
				fiscal year 2009.
								(2)Use of
				amountsAmounts made
				available under this subsection may only be used for grant awards and may not
				be used for costs incurred by the Administration in connection with the
				management and administration of the program under this
				section.
							;
				and
					(B)by striking
			 paragraph (4); and
					(5)by striking
			 subsection (l).
				4.National Women’s
			 Business Council
			(a)Cosponsorship
			 AuthoritySection 406 of the Women’s Business Ownership Act of
			 1988 (15 U.S.C. 7106) is amended by adding at the end the following:
				
					(f)Cosponsorship
				AuthorityThe Council is authorized to enter into agreements as a
				cosponsor with public and private entities, in the same manner as is provided
				in section 8(b)(1)(A) of the Small Business
				Act (15 U.S.C. 637(b)(1)(A)), to carry out its duties under this
				section.
					.
			(b)MembershipSection
			 407(f) of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7107(f)) is
			 amended by adding at the end the following:
				
					(3)Representation
				of member organizationsNotwithstanding subsection (b), a
				national women’s business organization or small business concern that is
				represented on the Council may, in consultation with the chairperson of the
				Council, replace its representative member on the Council at any time during
				the service term to which that member was
				appointed.
					.
			(c)Establishment
			 of CommitteesTitle IV of the Women’s Business Ownership Act of
			 1988 (15 U.S.C. 7101 et seq.) is amended by inserting after section 410, the
			 following new section:
				
					411.Committees
						(a)EstablishmentThere
				are established within the Council—
							(1)the Committee on
				Manufacturing, Technology, and Training and Professional Services;
							(2)the Committee on
				Travel, Tourism, Product and Retail Sales, and International Trade; and
							(3)the Committee on
				Federal Procurement and Contracting.
							(b)DutiesThe
				Committees established under subsection (a) shall perform such duties as the
				chairperson shall
				direct.
						.
			(d)Clearinghouse
			 for Historical DocumentsSection 409 of the Women’s Business
			 Ownership Act of 1988 (15 U.S.C. 7109) is amended by adding at the end the
			 following:
				
					(c)Clearinghouse
				for Historical DocumentsThe Council shall serve as a
				clearinghouse for information on small businesses owned and controlled by
				women, including research conducted by other organizations and individuals
				relating to ownership by women of small business concerns in the United
				States.
					.
			(e)Authorization
			 of AppropriationsSection 410(a) of the Women’s Business
			 Ownership Act of 1988 (15 U.S.C. 7110(a)) is amended by striking 2001
			 through 2003, of which $550,000 and inserting 2007 through 2009,
			 of which not less than 30 percent.
			5.Interagency
			 Committee on Women’s Business Enterprise
			(a)ChairpersonSection
			 403(b) of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7103(b)) is
			 amended—
				(1)by striking
			 Not later and inserting the following:
					
						(1)In
				generalNot later
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)VacancyIn
				the event that a chairperson is not appointed under paragraph (1), the Deputy
				Administrator of the Small Business Administration shall serve as acting
				chairperson of the Interagency Committee until a chairperson is appointed under
				paragraph
				(1).
						.
				(b)Policy Advisory
			 GroupSection 401 of the Women’s Business Ownership Act of 1988
			 (15 U.S.C. 7101) is amended—
				(1)by striking
			 There and inserting the following:
					
						(a)In
				GeneralThere
						;
				and
				(2)by adding at the
			 end the following:
					
						(b)Policy Advisory
				Group
							(1)EstablishmentThere
				is established a Policy Advisory Group to assist the chairperson in developing
				policies and programs under this Act.
							(2)MembershipThe
				Policy Advisory Group shall be composed of 7 policy making officials, of
				whom—
								(A)1 shall be a
				representative of the Small Business Administration;
								(B)1 shall be a
				representative of the Department of Commerce;
								(C)1 shall be a
				representative of the Department of Labor;
								(D)1 shall be a
				representative of the Department of Defense;
								(E)1 shall be a
				representative of the Department of the Treasury; and
								(F)2 shall be
				representatives of the
				Council.
								.
				(c)Establishment
			 of SubcommitteesSection 401 of the Women’s Business Ownership
			 Act of 1988 (15 U.S.C. 7101), as amended by subsection (b), is amended by
			 adding at the end the following:
				
					(c)Subcommittees
						(1)EstablishmentThere
				are established—
							(A)the Subcommittee
				on Manufacturing, Technology, and Training and Professional Services;
							(B)the Subcommittee
				on Travel, Tourism, Product and Retail Sales, and International Trade;
				and
							(C)the Subcommittee
				on Federal Procurement and Contracting.
							(2)DutiesThe
				Subcommittees established under paragraph (1) shall perform such duties as the
				chairperson shall direct.
						(3)MeetingsThe
				Subcommittees established under paragraph (1) shall meet not less frequently
				than 3 times each year to—
							(A)plan activities
				for the new fiscal year;
							(B)track
				year-to-date agency contracting goals; and
							(C)evaluate the
				progress during the fiscal year and prepare an annual
				report.
							.
			6.Preserving the
			 independence of the National Women’s Business Council
			(a)FindingsCongress
			 finds the following:
				(1)The National
			 Women’s Business Council provides an independent source of advice and policy
			 recommendations regarding women’s business development and the needs of women
			 entrepreneurs in the United States to—
					(A)the
			 President;
					(B)Congress;
					(C)the Interagency
			 Committee on Women’s Business Enterprise; and
					(D)the
			 Administrator.
					(2)The members of
			 the National Women’s Business Council are small business owners,
			 representatives of business organizations, and representatives of women’s
			 business centers.
				(3)The chair and
			 ranking member of the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives make
			 recommendations to the Administrator to fill 8 of the positions on the National
			 Women’s Business Council. Four of the positions are reserved for small business
			 owners who are affiliated with the political party of the President and 4 of
			 the positions are reserved for small business owners who are not affiliated
			 with the political party of the President. This method of appointment ensures
			 that the National Women’s Business Council will provide Congress with
			 nonpartisan, balanced, and independent advice.
				(4)In order to
			 maintain the independence of the National Women’s Business Council and to
			 ensure that the Council continues to provide Congress with advice on a
			 nonpartisan basis, it is essential that the Council maintain the bipartisan
			 balance established under section 407 of the Women’s Business Ownership Act of
			 1988 (15 U.S.C. 7107).
				(b)Maintenance of
			 Partisan BalanceSection 407(f) of the Women’s Business Ownership
			 Act of 1988 (15 U.S.C. 7107(f)), as amended by this Act, is amended by adding
			 at the end the following:
				
					(4)Partisan
				balanceWhen filling vacancies under paragraph (1), the
				Administrator shall, to the extent practicable, ensure that there are an equal
				number of members on the Council from each of the 2 major political
				parties.
					(5)AccountabilityIf
				a vacancy is not filled within the 30-day period required under paragraph (1),
				or if there exists an imbalance of party-affiliated members on the Council for
				a period exceeding 30 days, the Administrator shall submit a report, not later
				than 10 days after the expiration of either such 30-day deadline, to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives, that explains why
				the respective deadline was not met and provides an estimated date on which any
				vacancies will be filled, as
				applicable.
					.
			
